Case 1:19-cv-04210-PKC Document 20 Filed 10/21/19 Page 1 of 4
Case 1:19-cv-04210-PKC Document 19-1 Filed 10/17/19 Page 2 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
Plaintiff,

+ STIPULATION

Yn
: 19 Civ. 4210 (PKC)

THE BULK. CARGO CARRIER K NOWN AS THE :
“WISE HONEST,’ BEARING INTERNATIONAL
MARITIME ORGANIZATION NUMBER 8905490, ;

Defendant-in-rem,

Cynthia Warmbier,
Claimant,
Frederick Warmbier,

Claimant.

WHEREAS, on or about May 9, 2019, the United States commenced an in rem
forfeiture action seeking the forfeiture of the Defendant-in-ren, by the filing of a Verified
Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the
Defendant-in-rem was used to illicitly ship coal from the Democratic People’s Republic of Korea
(“North Korea” or the “DPRK”) and to deliver heavy machinery to the DPRK and that payments
for maintenance, equipment, and improvements of the Defendant-/#-rem were made in U.S,
dollars through unwitting U.S. banks, in violation of U.S, sanctions law and United Nations
Security Council Resolutions, The Verified Complaint further alleged that the Defendant-f-

rem is therefore subject to forfeiture pursuant to Title 18, United States Code, Sections

 

 
Case 1:19-cv-04210-PKC Document 20 Filed 10/21/19 Page 2 of 4
Case 1:19-cv-04210-PKC Document 19-1 Filed 10/17/19 Page 3 of5

981(a)(1)(A) and 981(a)(1)(C) because it is property constituting or derived from proceeds
traceable to violations of the International Emergency Economic Powers Act (“TEEPA”), 50
U.S.C. § 1701 ef seq., and because it is property involved in money laundering transactions, in
violation of 18 U.S.C. § 1956, and property traceable to such property,

WHERBAS, notice of the Verified Complaint against the Defendant-in-rem was
posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive
days, beginning on May 10, 2019, through Jume 8, 2019, and proof of such publication was filed
with the Clerk of this Court on July 10, 2019 (D.E. 9);

WHEREAS, on or about May 14, 2019, notice letters and copies of the Verified
Complaint were sent by United States Postal Service to the following:

Korea Songi Shipping Company

No. 01 Chungsong 3-dong

Rakrang-guyok, Pyongyang

North Korea

Korea Songi General Trading Corporation

Songi Trading Company

Korea Songi Trading Company

No 61 Chungsong 3 dong

Rakrang-guyok, Pyongyang

North Korea

WHEREAS, as set forth in Rule G(4)(a}Gi) and Rule G(5)(a)Gi), the notice of
forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose
of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate

the validity of their alleged legal interest in the Defendant-/n-rem, within sixty days from the first

day of publication of the Notice on the official government internet site;

 

 
Case 1:19-cv-04210-PKC Document 20 Filed 10/21/19 Page 3 of 4
Case 1:19-cv-04210-PKC Document 19-1 Filed 10/17/19 Page 4of5

WHEREAS on July 3, 2019, Cynthia Warmbier and Frederick Warmbier (together,
the “Watmbiers”) filed a verified claim with the Court asserting an interest in the Defendant-in-
rent (the “Warhmbier Claim”) (D.E. 5); and

WHEREAS, the Warmbiers have agreed to withdraw the Warmbier Claim and
consent to the forfeiture of the Defendant-i-ren to the United States;

NOW, THEREFORE, IT IS HEREBY AGREED, by and between the United
States of America by its afforney Geoffrey 8. Rerinan, United States Attorney for the Southern
District of New York, Assistant United States Attorneys David W. Denton, Jr. and Benet J.
Kearney, of counsel, and the Warmbiers, by their counsel, Benjamin L, Hatch, Esq., Elizabeth F.
Tyler, Esq., and Richard Cullen, Esq,, that: |

1, The Warmbiers hereby withdraw the Warmbier Claim, and consent to the
forfeiture of the Defendant-in-ren,

2, This Stipulation may be exeouted in counterparts, each of which shall be
deemed an original, and all of which, when taken together, shall be deemed the complete
Stipulation, Signature pages may be by fax or transmitted electronically, and such signatures
shail be deemed to be valid originals,

3, The parties hereby waive all rights to appeal or to otherwise challenge or

contest the validity of this Stipulation.

 

 
Case 1:19-cv-04210-PKC Document 20 Filed 10/21/19 Page 4 of 4
Case 1:19-cv-04210-PKC Document 19-1 Filed 10/17/19 Page5of5

4, Each party agrees to bear its costs and attorneys’ fees.

Agreed and consented to:

GEOFFREY S,. BERMAN
United States Attorney for the
Southern District of New York

 

Attorney for Plaintiff
ULSD
By: ° | lol 7 (14
David W, Denton, Jr. / Benet earney Date
Assistant United States Attorne

One St. Andrew's Plaza
New York, New York 10007
(212) 637-2744 / 2260

CYNTHIA WARMBIER and FREDERICK. WARMBIER

By: We lof 7 f 14
Benjamin L. Hatgf, Esq. Date
Elizabeth F, Tyler, Esq.

Richard Cullen, Esq.
Attorneys for CYNTHIA WARMBIER and FREDERICK. WARMBIER

MeGuire Woods LLP

 

101 W. Main Street Gateway Plaza
Suite 9000 800 East Canal Street
Norfolk, VA 23510 Richmond, VA 23219
(757) 640-3727 (804) 775-4757
SO ORDERED:
J!) - 21: /F
THE HONORABLE P. KEVIN CASTEL Date

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
